                  Case 1:19-mj-70500-MRGD Document 1 Filed 04/03/19 Page 1 of 7
                                                                                            • ? 1.!?. r
AO 91 (Rev


                                                                District Coi!i^|^
                                                             for the

                                                 Northern District of California

                  United States of America
                             V.


                     Evgeni Kopankov,
                                                                       Case No.
                                                                                    n-nti- 70600
                     Emanoel Borisov,
                       Paul Brooks,


                        Defendant(s)


                                               CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledgeand belief.
Onor about the date(s) of           March 28,2019 to April 3, 2019     in the county of           San Francisco        in the

     Northern         District of          California       , the defendant(s) violated:
             Code Section                                                 Offense Description
18U.S.C. 1951                                 Interference with Commerce By Threats or Violence

                                              Maximum 20 Years' Imprisonment; Maximum Fine of $250,000; Maximum
                                              Supervised Release of 3 years; Mandatory $100 Special Assessment




         This criminal complaint is based on these facts:
Please see attached affidavit of FBI Special Agent Richard A. Smith.

Approved as to form                                lo'^,
                        AUSA Neal C. HonaJ              U

         sf Continued on the attachedsheet.


                                                                                           Complaitumt's signature

                                                                                   Richard Smith, FBI Special Agent
                                                                                            Printed name and title


Sworn to before me and signed in my presence.


Date: Aj/H I                  I^                                                              Judge's signature

City and state:               San Francisco, Califomia                             Robert M. Illman, Magistrate Judg
                                                                                            Printed name and title
Case 1:19-mj-70500-MRGD Document 1 Filed 04/03/19 Page 2 of 7
Case 1:19-mj-70500-MRGD Document 1 Filed 04/03/19 Page 3 of 7
Case 1:19-mj-70500-MRGD Document 1 Filed 04/03/19 Page 4 of 7
Case 1:19-mj-70500-MRGD Document 1 Filed 04/03/19 Page 5 of 7
Case 1:19-mj-70500-MRGD Document 1 Filed 04/03/19 Page 6 of 7
Case 1:19-mj-70500-MRGD Document 1 Filed 04/03/19 Page 7 of 7
